Citation Nr: 1507660	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.
 
2. Entitlement to a separate compensable rating for recurrent left knee subluxation or lateral instability.  
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1942 to December 1945.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).
 
In January 2015, the Veteran testified at a hearing at the RO before the undersigned.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issue of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
In light of January 14, 2011 VA examination findings the evidence is approximately evenly balanced as to whether the Veteran has mild recurrent left knee subluxation or lateral instability due to left knee degenerative joint disease.

CONCLUSION OF LAW
 
With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 10 percent, but no higher, for recurrent left knee subluxation or lateral instability have been met in light of January 14, 2011 VA examination findings.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107, 7105 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in December 2009 and May 2011 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, afforded him two VA examinations.  Except as specified in the remand section below, there is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.
 
The Veteran testified at a hearing before the undersigned in January 2015.  During that hearing, the undersigned explained the evidentiary issues posed by the Veteran's case and the type of evidence he could submit that would strengthen his claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, private medical opinions, VA treatment records, and the VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. §§ 3.102.   
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, and a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
 
Analysis
 
At the January 2015 Board hearing, the Veteran requested a separate compensable rating for left knee instability.
 
The Veteran was afforded a VA examination in February 2010, and he reported instability in his left knee but the examiner found no objective evidence to corroborate this report.  The appellant did walk with a notable antalgic gait which favored his left leg.
 
The Veteran was afforded an additional VA examination on January 14, 2011.  He again reported instability in his left knee but denied frank dislocation.  He described difficulty getting in and out of a car, and climbing stairs.  The appellant walked with a severe antalgic gait, he wore a knee brace, and guarded the movements of the knee ligaments on examination.  There was evidence of mild laxity on anterior cruciate ligament testing.   All other ligaments were intact, and McMurray's was negative.  
 
In October 2011 the Veteran submitted a June 2011 private medical opinion from a physician who noted that the appellant walked with an antalgic gait.  Each knee was stable to varus and valgus stress.
 
In June 2012 the Veteran submitted a May 2012 private medical examination, the results of which are ambiguous with regard to instability.  The examiner noted instability in the Veteran's left knee but then, in a section of the report devoted to detailing the extent of that instability, listed the appellant's left knee as normal.  The examiner also noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  In July 2013, the Veteran submitted a June 2013 private medical examination by the same examiner that contained the same ambiguous findings.  
 
The Veteran also submitted a June 2013 private treatment record in which his treating physician noted subluxation of the left tibia on the femur.  
 
The Board has considered the Veteran's lay statements and notes that he is competent to report his own observations with regard to the severity of his symptoms.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In his June 2013 appeal to the Board, the Veteran noted instability and pain in his left knee.  At the January 2015 Board hearing, the Veteran testified that he suffers from left knee instability.  
 
Since the January 14, 2011 VA examination there has been evidence both for and against finding recurrent subluxation or lateral instability in the Veteran's left knee.  As the benefit of the doubt doctrine requires that evidence in relative equipoise be resolved in the Veteran's favor, the assignment of a separate compensable rating based on instability is warranted based on January 14, 2011 VA examiner's findings.  Because there is ambiguity as to whether these conditions are present, the record warrants a rating no higher than 10 percent under Diagnostic Code 5257.  
 
The Board considered whether any other Diagnostic Code could apply to the issues on appeal and whether the Veteran's left knee instability represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. §  3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Board will defer ruling on those issues pending the results of the Veteran's upcoming VA examination.
 
In sum, because the evidence is in equipoise, in order to give the Veteran the benefit of the doubt, the Board finds that based on the January 14, 2011 VA examination that the appellant has mild recurrent left knee subluxation or lateral instability that merits a rating of 10 percent.  
 
 
ORDER
 
Entitlement to a rating of 10 percent, but no more, for recurrent left knee subluxation or lateral instability based on January 14, 2011 VA examination findings is granted, subject to the controlling regulations governing the payment of monetary benefits.  
 
 
REMAND
 
The Veteran was last afforded a VA examination in January 2011 and, at the January 2015 Board hearing, the appellant testified that his left knee symptomatology has worsened.  The June 2011 private medical opinion characterizes the Veteran's left knee degenerative joint disease as "severe."  A July 2013 VA treatment record characterizes the Veteran's left knee degenerative joint disease as "advanced."
 
The Veteran also testified that his treating physicians at the Gainesville, Florida VA Medical Center have recommended a total knee replacement but determined that, because of his other disabilities as well as his age, the risks of the procedure would outweigh the benefits.  A June 2013 private treatment record notes severe crepitus in the Veteran's left knee and a July 2013 VA treatment record notes grinding.
 
For these reasons, a remand is necessary to obtain an updated medical opinion.  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Obtain all outstanding, pertinent records of treatment of the Veteran from the Gainesville, Florida VA Medical Center.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  
 
2. The AOJ shall ask the Veteran to provide any releases necessary for VA to secure records of treatment he has received for his left knee disorders from private health care providers.  The AOJ should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  
 
3. Thereafter, the Veteran should be scheduled for a VA orthopedic examination to determine the current severity of his left knee degenerative joint disease.  The examiner must be provided access to the appellant's claims file, VBMS file and any Virtual VA file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  
 
The examiner should conduct range of motion testing of the left knee, expressed in degrees, and discuss any findings, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.  The examiner must state whether there is any evidence of ankylosis, malunion, or other impairment.  
 
The examiner must also provide an opinion as to whether, without regard to the Veteran's other disabilities and his age, a total left knee replacement is in order even if age and nonservice connected disorders would deem such a procedure medically risky. 
 
The examiner must discuss the Veteran's lay statements regarding the symptoms of and functional impairment caused by this disability.  
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§3.158, 3.655 (2014).  
 
5. Ensure that the medical examination report complies with this remand.  The AOJ must ensure that the examiner has documented consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
6. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


